AMENDED AND RESTATED COLLATERAL AGENCY AND SECURITY AGREEMENT AMENDED AND RESTATED COLLATERAL AGENCY AND SECURITY AGREEMENT, dated as of April 24, 2008 (this “Agreement”) made by Firepond, Inc., a Delaware corporation (the “Company”), in favor of THE BANK OF NEW YORK, a New York banking corporation, in its capacity as collateral agent for the Holders (as defined below) (in such capacity and together with its successors in such capacity, the “Collateral Agent”). W I T N E S S E T H: WHEREAS, the Company and The Bank of New York, as Trustee (the “Trustee”) are parties to an Indenture, dated as of January 24, 2007 (as the same was amended and modified by Supplemental Indenture No.1 dated August 1, 2007 and Supplemental Indenture No.2 dated February 5, 2008, the “Indenture”), providing, subject to the terms and conditions thereof, for the issuance by the Company of certain “Notes” (as defined in the Indenture) (as such Notes may be amended, restated, replaced, or otherwise modified from time to time in accordance with the terms thereof, collectively, the “Existing Notes”); WHEREAS, the Company is entering into (i)the Amended and Restated Senior Secured Convertible Notes (the “Amended Cap Notes”) and (ii)the Amendment and Exchange Agreements, dated as of the date hereof with each Investor (as defined therein) (each as amended, restated or otherwise modified from time to time, an “Exchange Agreement” or collectively the “Exchange Agreements”), pursuant to which, among other things, the Company shall exchange such Investor’s Existing Notes for the “Amended Cap Notes” (as such Amended Cap Notes may be amended, restated, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the “Notes”) and the Indenture shall be terminated; WHEREAS, contemporaneously with the consummation of the transactions contemplated by the Indenture, the Company entered into a Security Agreement, dated as of January 24, 2007, in favor of the Collateral Agent (the “Existing Security Agreement”); and WHEREAS, it is a condition precedent to the Investor exchanging the Existing Notes for the Amended Cap Notes pursuant to the Exchange Agreement that the Company shall amend and restate the Existing Security Agreement to secure all of the Company’s obligations under the Notes. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Investors to enter into the Exchange Agreements, the Company agrees with the Collateral Agent, for the benefit of the Investors and the Holders, as follows: SECTION 1.Definitions. (a)All terms used in this Agreement and the recitals hereto which are defined in the Exchange Agreements, the Notes or in Articles8 or 9 of the Uniform Commercial Code (the “Code”) as in effect from time to time in the State of New York, and which are not otherwise defined herein shall have the same meanings herein as set forth therein; provided that terms used herein which are defined in the Code as in effect in the State of New York on the date hereof shall continue to have the same meaning notwithstanding any replacement or amendment of such statute. (b)The following terms shall have the respective meanings provided for in the Code: “Accounts”, “Cash Proceeds”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
